DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on pages 6 – 11 have been fully considered.  

Response to Claim Amendments:
Regarding the claim amendments on page 6, support for the amendments is found in paragraphs 10 and 38 – 40 of applicants specifications. 
Response to Claim Objection Section:
Removal of the term “segment CNN” renders the claim objection moot and the objection is withdrawn. 
Response to 35 U.S.C. 112 Section:
Regarding the arguments against the rejection under 35 U.S.C. 112(a) and (b) of claims 5 and 15 on page 6 and 7, applicant’s amendments of provide render the claim as clear and overcome the rejection. The rejection is withdrawn. 
Response to 35 U.S.C. 102 and 103 Sections:
Regarding the arguments against the rejection under 35 U.S.C. 102 and 103, applicants arguments are unpersuasive in light of new art. Suggested amendments for claim 1 are also presented at the end of this office action. 
Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 2, and 13 are rejected under 35 U.S.C. 102(a)(2) anticipated by Poree et al.  (US 20100256511 A1).
Regarding claim 1, Poree teaches a method for identifying an arrhythmia origination location in a heart of a subject (“[0002] Even more particularly, the present invention is directed to a method, whether or not implemented in an implanted device, for the reconstruction of a surface electrocardiogram (ECG) from an endocardial or epicardial electrogram (EGM)” and  “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (….ventricular originated arrhythmia)”) the method comprising:
acquiring electrical data recorded using an electrocardiography device, the electrical data corresponding to electrical activity in the heart of the subject ([0017]: “…collecting at least one endocardial electrogram (EGM) from at least one endocardial or epicardial derivation, using a plurality of endocardial electrodes”),
providing the electrical data to at least first and second neural networks ([0048]: “FIG. 4 illustrates a first embodiment wherein a single derivation 31 delivers an EGM1 signal to networks 41, 42, . . . 52”);
receiving from the first neural network ([0048]: “FIG. 4 illustrates a first embodiment wherein a single derivation 31 delivers an EGM1 signal to networks 41, 42, . . . 52”– Neural network 41 is interpreted as the “first neural network”) an identification of a segment of the heart at which an arrhythmia originates ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode” and “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (e.g.… ventricular originated arrhythmia).” – As Poree et al. places the electrodes directly in the epicardium or endocardium, the output of the electrodes will have an epicardium or endocardial focus due to the fact that the signal are originating from the epicardium or endocardium. Therefore, when the arrhythmia is detected as an output, it is known to have either originated in the epicardium or the endocardium based on where the electrodes were placed. The epicardium and endocardium serve as “an identification of a segment of the heart”)
([0048]: “FIG. 4 illustrates a first embodiment wherein a single derivation 31 delivers an EGM1 signal to networks 41, 42, . . . 52”– Neural network 41 is interpreted as the “first neural network”) an identification of whether the arrhythmia has at least one of an epicardial focus or an endocardial focus ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode” and “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (e.g.… ventricular originated arrhythmia).” – As Poree et al. places the electrodes directly in the epicardium or endocardium, the output of the electrodes will have an epicardium or endocardial focus due to the fact that the signal are originating from the epicardium or endocardium. Therefore, when the arrhythmia is detected as an output, it is known to have either originated in the epicardium or the endocardium based on where the electrodes were placed). 

Regarding claim 11, Poree teaches a system for identifying an arrhythmia origination location in a heart of a subject (“[0002] Even more particularly, the present invention is directed to a method, whether or not implemented in an implanted device, for the reconstruction of a surface electrocardiogram (ECG) from an endocardial or epicardial electrogram (EGM)”; [Abstract]: “The present invention relates to an active medical device that uses non-linear filtering for reconstructing a surface electrocardiogram from an endocardial electrogram”;  and  “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (….ventricular originated arrhythmia)”) the system comprising: 
an electrocardiography device to record electrical data corresponding to electrical activity in the heart ([0047]: “ The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode”).
a processor and memory ([0101: “These devices are equipped with programmable microprocessors”)  having instructions that, when executed by the processor, are to: 
use the electrocardiography device to record electrical activity in the heart of the subject (([0047]: “said signals being collected through an endocardial or epicardial electrode”).
provide the electrical data to at least a first and second neural networks ([0101]: “These devices are equipped with programmable microprocessors, including circuits intended to acquire, condition and process electrical signals collected by implanted electrodes and various sensors, and deliver pacing pulses to implanted electrodes”)  and 
receive from the at least first and second neural networks ([0048]: “FIG. 4 illustrates a first embodiment wherein a single derivation 31 delivers an EGM1 signal to networks 41, 42, . . . 52”– Neural network 41 is interpreted as the “first neural network”) an identification of a segment of the heart at which an arrhythmia originates ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode” and “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (e.g.… ventricular originated arrhythmia).” – As Poree et al. places the electrodes directly in the epicardium or endocardium, the output of the electrodes will have an epicardium or endocardial focus due to the fact that the signal are originating from the epicardium or endocardium. Therefore, when the arrhythmia is detected as an output, it is known to have either originated in the epicardium or the endocardium based on where the electrodes were placed. The epicardium and endocardium serve as “an identification of a segment of the heart”).


    PNG
    media_image1.png
    342
    1012
    media_image1.png
    Greyscale








Figure 4 of Poree with examiner added annotations for clarity of the record. 
Support for the annotations is found in paragraphs 48 and 95 of Poree. 



    PNG
    media_image2.png
    398
    563
    media_image2.png
    Greyscale

Figure 7 of Poree depicting the structure of the time delay neural networks


    PNG
    media_image3.png
    380
    706
    media_image3.png
    Greyscale

Figures 19 – 21 of Poree depicting the detection of an arrhythmia 
Regarding claims 3 and 13, Poree teaches wherein the identification of the segment of the heart at which the arrhythmia originates is based on physiological data consisting of the electrical data ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poree in view of Bogun (US 20140107510 A1).

Regarding claim 2 and 12, Poree teaches the method and system of claim 1, substantially as claimed.
Poree does not teach generating and displaying an image visually depicting the segment of the heart, relative to other segments, in which the arrhythmia originates
However Bogun, in the same field of arrhythmia identification methods, teaches the identification of the segment comprises generating and displaying an image visually depicting the segment of the heart, relative to other segments, in which the arrhythmia originates (Paragraph 59: “an image of the bodily organ (e.g., heart), with the anticipated origin of the ventricular arrhythmia or the mapped VT exit site derived from the ECG data, may be constructed and displayed” and shown in Figures 4A and 4B and Figure 6 – Block 218). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the method and system of identification of Poree with the generation and display of an image using a monitor (Bogun Fig. 5 – Monitor 340) in Bogun in order to adjust the ECG data based on image data and pace-mapping data that are provided to the analysis system, to provide further accuracy (Bogun – [0059]). 

Regarding claim 10, Poree teaches the method of claim 1, substantially as claimed.
Poree does not teach treating the segment of the heart at which the arrhythmia originates using ablation.
However, Bogun teaches treating the segment of the heart at which the arrhythmia originates using ablation (Paragraph 51: “identification of an area of interest up-front will help to facilitate mapping and ablation of complex post-infarction VTs (Ventricular Tachycardia), especially in patients with large scars”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the method and system of identification of arrhythmia in Poree with an ablation treatment using an ablation catheter (Bogun – [0022]) because the identification of an area of interest up-front, such as taught in Poree, will help to facilitate mapping and ablation of complex post-infarction [ventricular tachycardia (VT)], as taught in Bogun, and the combination of accurate identification and ablation can help eliminate or cure ventricular arrhythmias Bogun – [0004] and [0051]). 

Claims 4, 14, 6,16, 7, 17, 8, 18, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poree in view of Ripoll (“ECG assessment based on neural networks with pertaining”, Available online 10 August 2016 on Science Direct. Page 405).

Regarding claims 4 and 14, Poree teaches wherein the electrocardiography device comprises a 12-lead ECG ([0049] FIG. 5 illustrates a second embodiment wherein a plurality of EGM1', EGM2' and EGM3' signals collected from distinct derivations 31', 32' and 33' is processed by each network 41', 42' . . . 52', using its transfer function FT1' FT2' . . . FT12' to provide as outputs reconstructed signals ECG1', EGC2' . . . and ECG12', each corresponding to one of twelve external ECG derivations. In this embodiment, each of these networks 41', 42' . . . 52' operates on a MISO ("Multiple Input Single Output") system – As EGMs are intracardial electrograms and comprise electrodes, using 12 EGMs would render 12 leads. It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date use up to 12 EGMs in order to gain more accuracy of arrhythmia detection as traditionally understood as the benefit of using 12 lead surface ECGs versus 3 or 5 lead ECGs when performing arrhythmia detection externally versus intracardial detection) and wherein the identification of the segment of the heart at which the arrhythmia is based on physiological data consisting of the electrical data from the 12-lead ECG to the first neural network ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode”).
Poree does not teach wherein the at least first and second neural networks each comprises one or more convolutional neural networks. 
However Ripoll, in the same field of ECG assessments with neural networks, teaches wherein the neural networks comprising one or more convolutional neural networks (Ripoll, Page 405 – Paragraph 6 : “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels”).
 It would have been obvious to one having ordinary skill in the art to modify the neural networks of Poree, with the convolutional neural networks of Ripoll, to better capture signal variability (Ripoll, Page 405 – Paragraph 6Ripoll, Page 405 – Paragraph 6).

    PNG
    media_image4.png
    261
    424
    media_image4.png
    Greyscale

Figure 5 of Poree depicting multiple EGMs as an input to the first Neural Network (41)

Regarding claims 6 and 16, Poree teaches at least the first and second neural networks (Abstract: “first neural network” and “second neural network”).
 Poree further teaches  the neural networks receives as input full time course of an electrocardiogram (Figure 19 depicting a full time course of an EGM that is inputed into the Fourier transform to be transformed into an ECG – it is known to one having ordinary skill in the art that an EGM is and intracardiac electrogram; ) and provides as output the segment of the heart which the arrhythmia originates ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode” and “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (e.g.… ventricular originated arrhythmia).” – As Poree et al. places the electrodes directly in the epicardium or endocardium, the output of the electrodes will have an epicardium or endocardial focus due to the fact that the signal are originating from the epicardium or endocardium. Therefore, when the arrhythmia is detected as an output, it is known to have either originated in the epicardium or the endocardium based on where the electrodes were placed. The epicardium and endocardium serve as “an identification of a segment of the heart”)
Poree does not teach wherein the at least first and second neural networks each comprises one or more convolutional neural networks. 
However Ripoll, in the same field of ECG assessments with neural networks, teaches one or more neural networks comprises one or more convolutional neural networks (CNNs) (Ripoll, Page 405 – Paragraph 6: “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels”).  
It would have been obvious to one having ordinary skill in the art to modify the neural networks of Poree, with the convolutional neural networks of Ripoll to better capture signal variability (Ripoll, Page 405 – Paragraph 6).
Regarding claims 7 and 17, the method and system of Poree teaches the at least first and second neural networks each comprises one or more convolutional neural networks (CNNs), and wherein the one or more CNNs receive as input a portion of QRS complex acquired from the electrocardiogram (Figure 19 depicting a full time course of an EGM that is inputted into the Fourier transform to be transformed into an ECG as evidence by figure 4– It is known to one having ordinary skill in the art that an EGM is and intracardiac electrogram. Furthermore, receiving a full course EGM in neural network 2 (Figure 4 – 42) comprises also receiving as input a portion of a QRS complex) and provides as output an identification of whether the arrhythmia has at least one of an epicardial focus or an endocardial focus ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode” and “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (e.g.… ventricular originated arrhythmia).” – As Poree et al. places the electrodes directly in the epicardium or endocardium, the output of the electrodes will have an epicardium or endocardial focus due to the fact that the signal are originating from the epicardium or endocardium. Therefore, when the arrhythmia is detected as an output, it is known to have either originated in the epicardium or the endocardium based on where the electrodes were placed. The epicardium and endocardium serve as “an identification of a segment of the heart”)
It would have been obvious to one having ordinary skill in the art, before the time of the effective filling date, to modify Poree with Ripoll and use convolutional neural networks to better capture signal variability (Ripoll, Page 405 – Paragraph 6). Convolutional neural networks can be used because they are known techniques in the imaging processing art as they use parameter sharing and dimensionality reduction leading to less computations needed for identification.  


Regarding claims 8 and 18, Poree teaches at least the first and second neural networks ([0048]: “FIG. 4 illustrates a first embodiment wherein a single derivation 31 delivers an EGM1 signal to networks 41, 42, . . . 52”– Neural networks 41 and 42 are interpreted as the first and second neural networks, respectively. 
Poree further teaches a first neural network to provide the identification of the segment and a second neural network to identify whether the arrhythmia has at least one of an epicardial or endocardial focus ([0047]: The present invention uses a specific approach for each patient based on a time-delay type neural network. The time-delay type neural network reconstructs an ECG signal from an endocardial electrogram (EGM) collected from an endocardial and/or epicardial derivation, said signals being collected through an endocardial or epicardial electrode” and “[0087] As previously described, the time-delay type of neural network, as the one described in the present invention, is able to learn a new transfer function between an input and an output signals. It is thus able to generate a reconstructed ECG signal even in the presence of new unlearned beats (e.g.… ventricular originated arrhythmia).” – As Poree et al. places the electrodes directly in the epicardium or endocardium, the output of the electrodes will have an epicardium or endocardial focus due to the fact that the signal are originating from the epicardium or endocardium. Therefore, when the arrhythmia is detected as an output, it is known to have either originated in the epicardium or the endocardium based on where the electrodes were placed. The epicardium and endocardium serve as “an identification of a segment of the heart” and when an arrhythmia is found based on signals from the electrode placed in the epicardium or endocardium it can be said that the arrhythmia has an “epicardial or endocardial focus”) 
Poree does not the neural networks being convolutional neural networks.
However Ripoll, in the same field of ECG assessments with neural networks, teaches a neural networks being a convolutional neural networks (CNNs) (Ripoll, Page 405 – Paragraph 6: “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels”). 
It would have been obvious to one having ordinary skill in the art, before the time of the effective filling date, to further modify Poree with Ripoll and use convolutional neural networks to better capture signal variability (Ripoll, Page 405 – Paragraph 6.  Convolutional Neural networks can be used because they are known techniques in the imaging processing art as they use parameter sharing and dimensionality reduction leading to less computations needed for identification.)

Regarding claims 9 and 19, the method and system of Poree teach the first CNN (Ripoll, Page 405 – Paragraph 6: “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels”) receives as input a full time courses of an electrocardiogram and the second CNN  receives as input a portion of a QRS complex from the electrocardiogram (Figure 19 depicting a full time course of an EGM that is inputted into the Fourier transform to be transformed into an ECG as evidence by figure 4– it is known to one having ordinary skill in the art that an EGM is and intracardiac electrogram. Furthermore, receiving a full course EGM in neural network 2 (Figure 4 – 42) comprises also receiving as input a portion of a QRS complex)
It would have been obvious to one having ordinary skill in the art, before the time of the effective filling date, to further modify Poree with Ripoll and use convolutional neural networks to better capture signal variability (Ripoll, Page 405 – Paragraph 6). Convolutional neural networks can be used because they are known techniques in the imaging processing art as they use parameter sharing and dimensionality reduction leading to less computations needed for identification.  


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poree in view of Bogun and further in view of He (US 6856830 B2). 

Regarding claim 5, Poree teaches the method of claim 1, substantially as claimed.
Poree does not teach building a leadfield based on at least one of a CT image or MRI image of a torso and the heart of a subject.
However He, in the same field of electrocardiographic methods, teaches building a lead field (Column 6 – Line 44: “mathematical model, which relates the heart source distribution inside the myocardium to the biosignals over or out of the body surface: where…A is the transfer matrix”) from ECG data registered to at least one of CT image or an MRI image of a torso and the heart of the subject (Column 8 – Lines 20 – 30: “ Electrocardiographic signals are sensed from a human subject 1… The geometry information of the heart and torso are determined using computer tomography (CT) or magnetic resonance imaging (MRI) 5, which is digitized to construct a finite element model of the heart 6 and a boundary (or finite) element model of the torso 7.”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to provide a lead field as taught in He in order to reconstruct activation patterns and bioelectrical source distribution within the heart and other organ systems from bio-electromagnetic signals measured over the body surface, by means of a computer heart source model, as taught by He in Col. 6 – Lines 29-30.
 
Regarding claim 15, Poree teaches the system of claim 11, substantially as claimed.
Poree does not teach instructions to build a leadfield based on at least one of a CT image or MRI image of a torso and the heart of a subject.
However He teaches instructions to build a leadfield (Column 6 – Line 44: “mathematical model, which relates the heart source distribution inside the myocardium to the biosignals over or out of the body surface: where…A is the transfer matrix”) based on at least one of a CT image or an MRI image of a torso and the heart of the subject (Column 6 – Line 38: “The geometry of the heart and torso is further obtained from magnetic resonance imaging or computer tomography, and a heart-torso geometry model is constructed” and Column 9: Lines 20 – 30: “FIGS. 3-5 illustrate an example of applying the present invention in localizing and imaging site of origin of activation in the myocardium from body surface electrocardiographic potentials in a patient”).
  It would have been obvious to one having ordinary skill in the art, before the effective filing date, to provide instructions for building a lead field as taught in He in to allow the processor to reconstruct activation patterns and bioelectrical source distribution within the heart and other organ systems from bio-electromagnetic signals measured over the body surface, by means of a computer heart source model, as taught by He in Col. 6 – Lines 29-30.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Poree in view of Bogun and further in view of Keidar (US 20040078036  A1). 

Regarding claim 20, Poree teaches the system sustainably as claimed in claim 11. Poree does not teach instruction to use an ablation device.
However Bogun, in the same field of arrhythmia identification systems, teaches identification of arrhythmia origination and ablation treatment (Paragraph 4: “The ventricular arrhythmias can be eliminated or even cured by ablation treatment. There are numerous techniques for identifying the origin of these arrhythmias”). 
Bogun does not teach that the computer memory comprises “instructions to use the ablation device.” 
However, Keidar teaches an ablation device ([0056]: “an ablation device”) wherein memory further comprises instructions to use the ablation device to ablate the segment of the heart at which the arrhythmia originates ([0085]: “a computer-readable medium, in which program instructions are stored” and [0088]: “the instructions cause the computer to cause an ablation device to apply a local treatment to the heart so as to ablate tissue of the heart. Preferably, the instructions cause the computer to display the map on a display monitor” and Paragraph 63: “designate, on the map, during the ablation procedure, indications of the respective levels of ablation at the sites, responsive to the respective sensed parameters”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the method of Poree with Bogun in order to treat the patient’s arrhythmia (Bogun – [0005]). 
Furthermore, it would have been obvious to a person having ordinary skill in the art, before the time of the effective filling date, to incorporate the device taught in Keidar with the method and system of Poree in order to perform the conventional technique of automating ablation, as taught in the cited passages, because the ablation device taught in Bogun would require instructions to operate 

Examiner Suggestions regarding Allowable Subject Matter
	Examiner understands applicant’s invention inputting full time courses of an ECG into a first neural network, inputting a QRS portion of an ECG into a second neural network. Segmenting the data in the first neural network based on cardiac segmentation practices. Segmenting the data in the second neural network into epicardial versus endocardial data. Then using a weighted classification based on the patients personalized leadfield and the output of the two separate CNNs to determine the origin of the arrhythmia. The outputting to a user whether the arrhythmia found was located in the epicardium or endocardium. Examiner bases this interpretation on the specifications, especially paragraphs 29 and 65, and figures 2A and 2B of the drawings. 
Examiner suggests that applicant incorporate claims 4 and 5 into independent claim 1 (and claims 14 and 15 in independent claim 11) or further specify, in the independent claims, the inputs of each neural network and the processing of the outputs, of each neural network, to generate the location of the arrhythmia, with any interceding claims. 
Applicant is encouraged to set up an interview with examiner to discuss suggestions if appropriate.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 9:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/            Supervisory Patent Examiner, Art Unit 3793